Citation Nr: 9901536	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  96-06 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines



THE ISSUE

Whether the appellant is entitled to recognition as the 
surviving spouse of the veteran for the purpose of VA 
benefits.



ATTORNEY FOR THE BOARD

D. L. Smith, Associate Counsel





INTRODUCTION

The veteran's active service consists of beleaguered status 
from December 1941 to May 1942, missing status in May 1942, 
no casualty status from May 1942 to December 1942, missing 
status from December 1942 to March 1945, recognized guerrilla 
service from March 1945 to July 1945, and regular Philippine 
Army service from July 1945 until April 1946.  The 
certificate of death shows that he died on April [redacted], 1980.  

This appeal is before the Board of Veterans Appeals (Board) 
from a June 1995 determination of the Manila, Philippines, 
Department of Veterans Affairs (VA) Regional Office (RO) 
which denied entitlement to service connection for the cause 
the veteran's death and denied eligibility to dependents' 
educational assistance.

This case has been returned to the Board following its remand 
to the RO in August 1997.  Among other things, the Board 
sought a field examination to obtain information regarding 
the veteran's marriages, death certificates, and annulments 
or divorces.  The Board also sought a determination by the RO 
as to whether the appellant is entitled to recognition as the 
veteran's surviving spouse.


FINDINGS OF FACT

1.  The veteran was married prior to his marriage to the 
appellant.  

2.  The probative evidence of record does not show that his 
prior marriages were legally terminated at the time of his 
death.  

3.  The appellant's marriage is not valid under the law of 
the place where the veteran and the appellant resided at the 
time of marriage.

4.  The appellant had knowledge of the legal impediment prior 
to entering into marriage with the veteran.


CONCLUSION OF LAW

The appellant may not be recognized as the surviving spouse 
of the veteran for purposes of VA benefits.  38 U.S.C.A. 
§§ 101(3), 103(a), 5107(a) (West 1991); 38 C.F.R. §§ 3.1(j), 
3.50, 3.52, 3.205 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran indicated in his Affidavit for Philippine Army 
Personnel that he was married to his first spouse in 
August 1937.  He also indicated that he had three children.  

Several documents show that the veteran was married again in 
September 1945.  In this regard, the record contains church 
records dated in September 1945 and November 1997, and a 
statement of the parish priest dated in September 1945.  The 
record also contains a joint affidavit showing that the 
affiants knew the veteran and his spouse and that the 
marriage had been solemnized in September 1945.  An 
April 1980 affidavit from the second wife indicates that she 
was the legal surviving wife of the veteran, that she was the 
only legal wife of the deceased, and that the veteran was 
cohabiting with another woman at the time of his death.  

The record contains several documents that show the veteran 
was married to the appellant in June 1946.  A certification 
from the civil registrar dated in April 1994 shows that the 
veteran and appellant appear in the register of marriages.  

A certification dated in May 1946 shows that the local civil 
registrar issued a marriage license to the appellant and the 
veteran.  The April 1980 certificate of death of the veteran 
lists the appellant as the surviving spouse. 

Criteria

The term surviving spouse means a person of the opposite sex 
who was the spouse of a veteran at the time of the veteran's 
death, and who lived with the veteran continuously from the 
date of marriage to the date of the veteran's death and who 
has not remarried.  38 U.S.C.A. § 101(3) (West 1991); see 
also 38 C.F.R. § 3.50 (1998).

The regulations also define the term spouse as a person of 
the opposite sex whose marriage meets the requirements of 
§ 3.1(j), and the term surviving spouse as a person of the 
opposite sex whose marriage meets the requirements of 
§ 3.1(j), and who was the spouse of the veteran at the time 
of the veterans death.  38 C.F.R. § 3.50(c) (1998).  Section 
3.1(j) defines marriage to mean a marriage valid under the 
law of the place where the parties resided at the time of 
marriage, or the law of the place where the parties resided 
when the right to benefits accrued.

Proof of a marriage may be shown by a copy of the public 
record, an affidavit of the clergyman or magistrate who 
officiated, an original certificate of marriage or affidavits 
or certified statements of two or more eyewitnesses to the 
ceremony.  38 C.F.R. § 3.205 (1998).

If a marriage is invalid, VA regulations provide four 
criteria by which a marriage nonetheless may be deemed valid: 

Where an attempted marriage of a claimant 
to the veteran was invalid by reason of a 
legal impediment, the marriage will 
nevertheless be deemed valid if:

(a) The marriage occurred 1 year or more 
before the veteran died or existed for 
any period of time if a child was born of 
the purported marriage or was born to 
them before such marriage (see 
§ 3.54(d)), and 

(b) The claimant entered into the 
marriage without knowledge of the 
impediment, and 

(c) The claimant cohabited with the 
veteran continuously from the date of 
marriage to the date of his or her death 
as outlined in § 3.53, and 

(d) No claim has been filed by a legal 
surviving spouse who has been found 
entitled to gratuitous death benefits 
other than accrued monthly benefits 
covering a period prior to the veteran's 
death.  

38 C.F.R. § 3.52 (1998).

Analysis

The United States Court of Veterans Appeals (Court) has held 
that VA is not obliged to determine whether a claim for 
spousal benefits is well grounded until the veteran or the 
spouse seeking benefits first submits preponderating evidence 
to show that he or she is a claimant under the law.  
Dedicatoria v. Brown, 8 Vet. App. 441, 443 (1995) (citing 
Brillo v. Brown, 7 Vet. App. 102, 105 (1994); Aguilar v. 
Derwinski, 2 Vet. App. 21, 23 (1991)).

In the instant case, the Board finds that the appellant has 
not achieved the status of a claimant under the law in light 
of the evidence of record which shows that the appellant's 
marriage to the veteran was invalid at the time of his death.  
The evidence of record shows that the veteran married two 
other women prior to his marriage to the appellant in 
June 1946.  The record at the time of the veteran's death 
does not show that the prior two marriages had been 
terminated by reason of death or final decree of divorce or 
annulment.  See 38 C.F.R. § 3.2059(b) (stating the standard 
for proof for establishing termination of a prior marriage).

VA regulations define marriage to mean a marriage valid under 
the law of the place where the parties resided at the time of 
marriage.  38 C.F.R. § 3.1(j).  The controlling law, Article 
83 of the Philippine Civil Code, provides that:

Any marriage subsequently contracted by 
any person during the lifetime of the 
first spouse of such person with any 
person other than such first spouse shall 
be illegal and void from its performance, 
unless:

(1) the first marriage was annulled or 
dissolved; or (2) the first spouse had 
been absent for seven consecutive years 
at the time of the second marriage 
without the spouse present having news of 
the absentee being alive, or if the 
absentee, though he has been absent for 
less than seven years, is generally 
considered as dead and believed to be so 
by the spouse present at the time of 
contracting such subsequent marriage, or 
if the absentee is presumed dead ... The 
marriage so contracted shall be valid in 
any of the three cases until declared 
null and void by a competent court.  
Dedicatoria v. Brown, 8 Vet. App. 441, 
444 (1995).

The Board finds, that by the very terms of the law of the 
Philippines, the marriage of the veteran to the appellant is 
null and void.  The evidence of record shows that the 
veteran's first two marriages preceded the date of his 
marriage to the appellant.  The evidence of record does not 
contain any documents which establish that the veteran's 
marriages had been dissolved.  

Reports by VA field investigators dated in December 1997 and 
September 1998 show that searches of the death record did not 
yield records of the deaths of either the first two spouses.  
The appellant stated in her November 1997 deposition that the 
veteran had not shown her a separation paper from his first 
marriage.  The deposition also shows that the appellant was 
aware of the marriage of the first spouse and the first 
spouse's remarriage.  

The record also shows that the appellant and the second 
spouse of the veteran signed a joint affidavit stating that 
they were both surviving spouses of the veteran.  Based upon 
the evidence of record, the Board finds that under the law of 
the Philippines, the appellant's marriage to the veteran was 
null and void, because his prior marriages had not been 
terminated by death, annulment or dissolution.  Because the 
law of the place of marriage controls the validity of a 
marriage under VA regulation, the Board concludes that the 
appellant's marriage to the veteran is invalid.  

Notwithstanding that the marriage of the appellant to the 
veteran is invalid by reason of a legal impediment, an 
attempted marriage by the appellant may be deemed valid if 
each of the four circumstances under 38 C.F.R. § 3.52 are 
met.  Without deciding whether the remaining criteria have 
been met, the Board finds that the appellant entered into 
marriage with knowledge of the legal impediment.  Here, the 
appellant had knowledge of the veteran's marriage to his 
first spouse prior to her marriage with the veteran in 
June 1946.  



The appellant stated in her November 1997 deposition that she 
was not informed of the veteran's marriage to his first wife 
in August 1937 or second wife in September 1945.  She also 
stated that prior to her marriage, she had doubts regarding 
the marital status of the veteran, and that she wrote to the 
veteran's mother who informed her of the marriage to the 
first wife.  She noted that she proceeded with the marriage 
to the veteran after telling him to return to the first wife; 
however, he informed her of the first wife's remarriage.  

The Court has interpreted 38 C.F.R. § 3.52(b) to require that 
the determination of appellant's knowledge with respect to 
the legal impediment must be viewed in terms of what the 
appellant's state of mind was at the time that the invalid 
marriage was contracted.  Dedicatoria, 8 Vet. App. at 444.  
Although the appellant stated that she had not been informed 
of the veteran's prior marriages, she subsequently reported 
that she doubted the veteran's marital status prior to her 
marriage.  

The available evidence of record does not show that the 
veteran's first marriage was terminated.  The veteran 
informed the appellant that he was free to marry her because 
the first wife had remarried.  The appellant stated that the 
veteran did not show her any document establishing 
termination of the marriage and the reasoning given to her by 
the veteran that he was free to remarry was that the first 
wife had remarried.  

Given these facts, the Board finds that the appellant's state 
of mind at the time of marriage indicates that she was aware 
of the veteran's prior marriage and that the marriage had not 
been legally terminated.  Thus, the Board finds that the 
appellant's marriage to the veteran may not be deemed valid 
because the appellant had knowledge of the legal impediment 
prior to entering into marriage with the veteran.  




Additional Matters

The Board notes that the appellant is not entitled to VA's 
assistance in the development of facts pertinent to her claim 
because she has not attained the status of a claimant.  
Dedicatoria, 8 Vet. App. at 445.  The Board also notes that 
the field examinations directed by the Board in its 
August 1997 remand included a November 1997 deposition of the 
appellant.  

The Board finds that the deposition complies with any duty 
that the appellant provide a signed statement as to her 
knowledge of any legal impediment to her marriage to the 
veteran as provided in 38 C.F.R. § 3.205(c).  See Colon v. 
Brown, 9 Vet. App. 104, 108 (1996) (citing Sandoval v. Brown, 
7 Vet. App. 7, 10 (1994).  The Board also notes that the RO 
provided that appellant with an opportunity to explain the 
circumstances of her marriage in a March 1998 letter.  

The Court recently held that a remand confers on an appellant 
a right to compliance with the terms of the remand as a 
matter of law and the Board errs in failing to ensure 
compliance with those terms.  Stegall v. West, 11 Vet. App. 
268 (1998).  The first paragraph directed that the appellant 
be provided with the appropriate forms to appoint a 
representative.  

The RO provided the appellant with information and the 
appropriate forms to appoint a representative in an 
August 1997 letter.  A subsequent letter in September 1998 
from the RO to the appellant included enclosures pertinent to 
appointment of a representative.  Based upon the appellant's 
failure to submit a VA Form 21-22, the Board finds that the 
appellant does not wish to have representation.  





The second paragraph directed that the veteran's "AFP" 
service be verified and that any additional service medical 
records be obtained.  The Board notes that the veteran's 
service was not reverified.  Nonetheless, this information is 
moot as to the disposition of this decision in light of the 
fact that the appellant has not reached the status as a 
claimant.  The Board also notes that AFP, as noted by the RO, 
designates Armed Forces of the Philippines.  In any case, the 
veteran's service was verified by the U.S. Adjutant General 
in June 1981 and his verified service is not dispositive of 
the issue in the current appeal.  

The record shows that the development requested in paragraph 
four of the remand as to whether the appellant is entitled to 
recognition as the veteran's spouse was accomplished by the 
RO.  The record contains field examinations and a June 1998 
administrative decision and statement of the case as to this 
issue.  The statement of the case also included relevant 
portions of the marriage law of the Philippines.  The Board 
concludes that the terms of its remand in August 1997 were 
followed.  


ORDER

The appellant may not be recognized as the veterans 
surviving spouse for the purpose of entitlement to VA 
benefits; thus, the appeal is denied.



		
	Ronald R. Bosch 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
